MORRISON, Judge.
The offense is negligent homicide in the second degree; the punishment, three years in jail.
Our prior opinion dismissing this case is withdrawn, and the following is substituted therefor.
The unlawful act charged was that appellant was operating a motor vehicle upon a public highway while his operator’s license was cancelled, suspended and revoked. This is followed by the allegations which we held requisite in Townsend v. State, 159 Tex.Cr.R. 29, 252 S.W.2d 941.
We have searched the statement of facts approved by counsel for the State and appellant and fail to find therein any proof that appellant’s operator’s license had been cancelled, suspended or revoked.
This being an essential element of the offense alleged, the judgment must be reversed and the cause remanded.
It is so ordered.